Per Curiam.
The judgment under review will be affirmed, for the reasons stated in the per curiam of the Supreme Court; except that we call attention to the fact that that court made some observations to show that in the District Court, from which appeal was taken to the Supreme Court, the testimony for the *558plaintiff-respondent was more reasonable of belief than that for the defendant-appellant; while it is settled that upon appeal from the District Court that tribunal’s judgment should be sustained if there be any evidence to support it; ■ and there was such evidence in this case. See Duff v. Prudential Insurance Co., 90 N. J. L. 646. Another thing, the Supreme Court observes that a certain amount of the selling price was to be in the form of “a purchase-money bond and- mortgage.” We know of no'purchase-money bond. A bond given for the payment of purchase-money may be said, in a sense, to be a purchase-money bond; but it has not the legal significance of a mortgage given to secure purchase-money, which is technically known as a purchase-money mortgage, in which, as is well known, certain equities inhere.
For affirmance — The Chancellor, Chief Justice, Teenchard, Parker, Bergen, Kalisch, White, Gardner, Ackerson, Van Buskirk, JJ. 10.
For reversal — None.